Title: Naturalization, [2 January] 1795
From: Madison, James
To: 




[2 January 1795]

   
   A heated debate ensued on Giles’s and Dexter’s amendments. Dexter explained that he had introduced his amendment because Giles had called for a roll-call vote. “You want to hold us up to the public as aristocrats. I, as a retaliation, will hold you up to the same public, as dealers in slaves.”


Mr. Madison, when the amendment was first suggested, had considered it as highly proper, and naturally connected with the subject. No man can say how far the Republican revolution that is now proceeding in Europe will go. If a revolution was to take place in Britain, which for his part he expected and believed would be the case the peerage of that country would be thronging to the United States. He should be ready to receive them with all that hospitality, respect and tenderness to which misfortune is entitled. He should sympathize with them, and be as ready to afford them whatever friendly offices lay in his power, as any man. But this was entirely distinct from admitting them as citizens of America, before they were constitutionally qualified to become so. In reply to the remark of Mr. Boudinot that a renunciation of their titles might injure their families, Mr. Madison observed that if a British revolution took place, these fugitives would, as aliens, be incapacitated from holding real estates. In discussing this question, we had been reminded of the Marquis de la Fayette. He had the greatest respect for that character, but if he were to come to this country, this very gentleman would be the first to recommend and acquiesce in the amendment on the table. He had urged the necessity of utterly abolishing nobility in France, even at a time when he thought it necessary for the safety of the State that the king should possess a considerable portion of power; and Mr. Madison believed that if he were now at freedom, he was as completely stript of every thing relative to nobility, as it was possible that he could be. It had been said that it was needless to make emigrants renounce their rank, and that oaths were no security. He was ready to allow, that oaths were in any case but a very poor security, but they had been adopted in other parts of the bill, and the same reason which recommended them on former occasions might recommend them now.



   
   Philadelphia Gazette, 3 Jan. 1795 (reprinted in Gazette of the U.S., 9 Jan. 1795).




[2 January 1795]

   
   Sedgwick denounced Giles’s amendment as “frivolous” and said of the proposal for a roll-call vote, “The motives for pushing this call could be nothing else but to stigmatize members of that House, as wanting to introduce a nobility, whereas they opposed the amendment on no such account, but merely because it was not worth their taking it up.”


Mr. Madison denied the assertion of Mr. Sedgwick, that the amendment was trifling; and the member himself seemed to betray, by his behaviour, a consciousness that he had not promoted conciliation. An abolition of titles was essential to a republican revolution, and therefore such an abolition had been highly proper in France. The sons of the Cincinnati could not have inherited their honours, and yet the minds of the Americans were universally disgusted with the institution, and in particular, in South Carolina; yet a member from that state (Mr. W. Smith) has told the house, that his constituents were under no fears of aristocracy, and that they could hear titles without emotion. … Even the chief magistrate of South-Carolina had told the cincinnati that these distinctions ought to be laid aside.




   
   Philadelphia Gazette, 3 Jan. 1795. After further debate, JM voted with the majority when the House defeated Dexter’s amendment and passed Giles’s. The House again referred the bill to JM’s select committee.



   
   The Philadelphia Gazette here inserted a clarification of Smith’s previous remarks.




